Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 20, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155785                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  ALI A. EL-KHALIL,                                                                                 Elizabeth T. Clement,
             Plaintiff-Appellant,                                                                                    Justices


  v                                                                SC: 155785
                                                                   COA: 329986
                                                                   Wayne CC: 15-008259-CK
  OAKWOOD HEALTH CARE, INC.,
  OAKWOOD HOSPITAL SOUTHSHORE,
  OAKWOOD HOSPITAL DEARBORN,
  DR. RODERICK BOYES, M.D., and
  DR. IQBAL NASIR, M.D.,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 4, 2017
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  we REMAND this case to the Court of Appeals for reconsideration under the correct
  standard. The Court of Appeals erred in reviewing this case under MCR 2.116(C)(10),
  when the defendants filed a summary disposition motion under MCR 2.116(C)(7) and
  (8).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2017
           d1213
                                                                              Clerk